 



Ex 10.11

Description of Charter Communications
Long-Term Incentive Program

     The Long-Term Incentive Program “LTIP,” administered under the Charter
Communications, Inc. 2001 Stock Incentive Plan, offers two forms of long-term,
equity-based compensation – stock options and performance shares.

     Employees of Charter and its subsidiaries whose pay classifications exceed
a certain level are eligible to receive options to purchase shares of Class A
common stock of Charter Communications, Inc. Employees who are more senior are
eligible to receive stock options and performance shares.

     Employees eligible to receive performance shares receive awards of Charter
stock that are earned based on Charter’s performance against company performance
targets established by management and approved by Charter’s Board of Directors.
Performance is measured over a three-year period referred to as a performance
cycle. The number of performance shares an employee earns at the end of a
three-year performance cycle depends on Charter’s performance in relation to the
targets.

     Two performance measures will be calculated over a three-year period:
Financial Performance (80%), which is based on Revenue Growth and Unlevered Free
Cash Flow, and Revenue Generating Unit (RGU) Growth (20%). Revenue Growth is the
annual compound growth in our audited revenues excluding franchise fees.
Unlevered Free Cash Flow Growth is the annual compound growth in our Free Cash
Flow excluding the effects of our debt and equity capital structure. This is
calculated as Charter’s total revenues minus operating, selling, and general and
administrative expenses less capital expenditures. RGU Growth is the annual
growth of Charter’s customer base. This measure consists of our video customers
(analog and digital), our high-speed internet customers, and our telephony
customers.

1